McCLELLAN, j.
Petition for certiorari to the Court of Appeals, by the appellee therein, in the cause of Southern Railway Company v. Blaine Burnett, 6 Ala. App. 568, 60 South. 472. Upon due consideration we find that no error of law inheres in the conclusions prevailing there. The findings of fact, by the Court of Appeals, upon the record before it, are not matters of revieiv here.—Ex parte Steverson, 177 Ala. 384, 58 South. 992; Ex parte State, 181 Ala. 5, 61 South. 53.
The petition is denied.
All the Justices concur, except Dowdell, C. J., not sitting.